Citation Nr: 0931179	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-21 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for arthritis of both 
knees, to include as secondary to service-connected 
cephalgia, right trigeminal neuralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1941 to 
November 1945.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2005 rating decision in which the RO, inter 
alia, denied service connection for arthritis of both knees.  
In January 2006, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in July 
2006, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in July 
2006.

In August 2009, a Deputy Vice Chairman of the Board granted 
the motion of the Veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Arthritis of both knees was first diagnosed many years 
after the Veteran's discharge from service, and there is no 
competent evidence or opinion of a medical relationship 
between any such current disability and either the Veteran's 
military service or his service-connected cephalgia.


CONCLUSION OF LAW

The criteria for service connection for arthritis of both 
knees, to include as secondary to service-connected 
cephalgia, right trigeminal neuralgia, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a July 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his claim for service 
connection.  This letter also informed the Veteran of what 
information and evidence must be submitted by the appellant 
and what information and evidence would be obtained by VA.  
The September 2005 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  

An August 2006 post-rating letter provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate a claim for service connection on a secondary 
basis and provided information pertaining to the assignment 
of disability ratings and effective dates, as well as the 
type of evidence that impacts those determinations.  After 
issuance of the August 2006 letter, and opportunity for the 
Veteran to respond, the November 2006 supplemental SOC (SSOC) 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records.  Also of record and 
considered in connection with the appeal are the various 
written statements provided by the Veteran and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), 
although there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309..  Also, while 
the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree.  38 C.F.R. § 3.307(c).  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

The evidence of record clearly establishes that the Veteran 
has current arthritis of both knees, as reflected, , for 
example, in an October 2006 VA treatment note showing a 
diagnosis of osteoarthritis, bilateral knees (the report 
cites to X-rays showing degenerative joint disease).  
However, the record simply fails to establish that his 
arthritis of both knees is medically related to either 
service or service-connected disability.

Service treatment records reflect no complaints, findings, or 
diagnosis pertinent to the knees.  The first documented 
complaint of any problem with the knees is in 2005.  In 2005, 
the Veteran was diagnosed by private and VA practitioners as 
having osteoarthritis and degenerative joint disease of both 
knees.  Treatment for knee complaints is shown since that 
time.  

According to physical therapy reports from 2005, the Veteran 
reported a history of bilateral knee pain beginning many 
years ago.  VA treatment notes from 2005 note a reported long 
history of gradually worsening knee pain.  The Veteran denied 
specific trauma and was noted to have worked many years in 
the post office, standing on hard surfaces.   

Treatment for arthritis of the knees is not shown until 2005; 
almost 60 years after the Veteran separated from service.  As 
such, there is no evidence that arthritis of the knees was 
manifest to any degree-much less, a compensable degree-
within the first post-service year. The Board also notes that 
the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection, on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board recognizes that the 
Veteran has reported to medical professionals that he has had 
gradually worsening knee pain for many years.  However, he 
denied any traumatic event and has not otherwise identified 
what he believes to be the cause of the arthritis, other than 
asserting, through his representative, that the arthritis of 
both knees is related to his service-connected cephalgia 
(headaches).  The Veteran also has not explained why he 
believes that arthritis of both knees is related to his 
service-connected cephalgia.  

Significantly, none of the medical records reflecting a 
diagnosis of arthritis of both knees even suggests that there 
exists a medical nexus between the Veteran's current 
arthritis and either the Veteran's military service or 
service-connected cephalgia, and neither the Veteran nor his 
representative has presented or identified any such existing 
medical evidence or opinion.  The Board also points out that 
the fact that some medical records reflect the Veteran's own 
reported history as to the origins of his arthritis of the 
knees does not constitute medical evidence or opinion of the 
required nexus.  See, e.g., LeShore v. Brown, 8 Vet. App. 406 
(1995) (a transcription of a lay history is not transformed 
into competent evidence merely because the transcriber 
happens to be a medical professional).

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the Veteran 
and his representative; however, none of this evidence 
provides a basis for allowance of the claim.  As indicated 
above, the claim turns on the medical matter of whether there 
exists a relationship between the arthritis of both knees for 
which service connection is sought and either service or 
service-connected disability-matters within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the Veteran and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for arthritis of both knees, to 
include on a secondary basis, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, absent any 
competent evidence that arthritis of both knees is medically 
related to service or service-connected disability, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for arthritis of both knees, to include as 
secondary to service-connected cephalgia, right trigeminal 
neuralgia, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


